07-2563-pr
W atson v. Green


                           UNITED STATES COURT OF APPEALS

                                   FOR THE SECOND CIRCUIT

                                       _______________

                                       August Term, 2008

(Argued: April 22, 2009                                                  Decided: June 25, 2009)

                                     Docket No. 07-2563-pr

                                       _______________


                                     TIMOTHY D. WATSON ,

                                                                             Petitioner-Appellee,

                                             —v.—

                            PETE GEREN , SECRETARY OF THE ARMY ,

                                                                           Respondent-Appellant.

                                       _______________

Before:

                   MCLAUGHLIN , CALABRESI, and KATZMANN , Circuit Judges.
                                    _______________

       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Nina Gershon, Judge), granting Dr. Timothy Watson’s petition for a writ of habeas

corpus in a case involving an application for discharge as a conscientious objector. We hold that,

in the ordinary course, where the Department of the Army Conscientious Objector Review Board

(the “DACORB”) fails to state its reasons for denying an application for discharge as a

conscientious objector, remand to the Army for an adequate statement of reasons is appropriate.
However, remand would be futile, and is therefore not required, where there is no basis in fact to

support the DACORB’s decision. Because the record contains no basis in fact to support denial

of Dr. Watson’s application on any valid ground, we affirm the judgment of the district court.

                                       _______________

                   RAYMOND J. TONEY , New York, NY, for Petitioner-Appellee Timothy D.
                     Watson.

                   JOSHUA WALDMAN , Attorney, Appellate Staff, Civil Division, Department of
                      Justice, Washington, DC (Anthony J. Steinmeyer, Attorney, Benton J.
                      Campbell, United States Attorney for the Eastern District of New York,
                      and Gregory G. Katsas, Acting Assistant Attorney General, of counsel), for
                      Respondent-Appellant.

                   Arthur Eisenberg, Palyn Hung, and Deborah Karpatkin, New York, NY, and
                      J.E. McNeil and Daniel O’Connor, Washington, DC, for the Center on
                      Conscience & War and the New York Civil Liberties Union as amici curiae
                      in support of Petitioner-Appellee.


                                       _______________

KATZMANN , Circuit Judge:

       We are called upon to review a matter involving a doctor’s application for discharge from

the Army as a conscientious objector. Respondent-Appellant Pete Geren, Secretary of the Army

(hereinafter, “the Army”), appeals from a judgment of the United States District Court for the

Eastern District of New York (Nina Gershon, Judge), granting Petitioner-Appellee Dr. Timothy

Watson’s petition for a writ of habeas corpus. Watson applied for discharge from the Army as a

conscientious objector. His application was denied by the Department of the Army

Conscientious Objector Review Board (the “DACORB”). The district court held that the

DACORB failed to provide an adequate statement of reasons to explain its decision and granted


                                                2
the writ. On appeal, the Army does not challenge the district court’s determination that the

DACORB did not provide an adequate statement of reasons. Instead, it argues that the district

court erred in refusing to remand the case to the DACORB. We hold that, in the ordinary course,

where the DACORB fails to state its reasons for denying an application for discharge as a

conscientious objector, remand to the DACORB for an adequate statement of reasons is

appropriate. However, remand would be futile, and is therefore not required, where there is no

basis in fact to support the DACORB’s denial on any valid ground. In this case, as there is no

basis in fact to support denial of Dr. Watson’s application on any valid ground, we affirm the

judgment of the district court.

                                        BACKGROUND

       In 1998, while attending medical school at George Washington University, Timothy

Watson applied for a scholarship under the United States Army Health Professions Scholarship

Program. The Army offered to pay for Watson’s remaining three years of medical school in

exchange for Watson’s commitment to serve three years of active duty after he completed his

schooling. After graduating from medical school in 2001, Watson entered a one-year internship

program in internal medicine and, afterwards, enrolled in a four-year civilian residency program

in radiology. The Army deferred Watson’s active duty obligation during this period to allow him

to complete his internship and residency.

       On January 3, 2006, during the last year of his residency, Watson applied for discharge as

a conscientious objector, pursuant to Army Regulation 600-43. Because the contents of

Watson’s application are vital to our analysis of whether there was a basis in fact to support the



                                                 3
DACORB’s decision, we include extensive excerpts from the application here.1

       In response to a question requesting a description of the nature of the belief that required

Watson to seek conscientious objector status, Watson wrote:

                I believe that warfare is immoral. I cannot participate in warfare or support
       warfare in any form. I cannot kill other human beings or assist those who do. My
       position stems from my moral, ethical and religious beliefs regarding the sanctity of
       human life, the power of non-violent resistance, and the role I have been called to play,
       and have chosen to play, in my journey through this precious and extraordinary life. I
       have given these issues profound thought over the past few years, and continue to give
       them profound thought, and my firm conclusion is that I cannot be a soldier. I cannot kill
       other human beings or assist those who do. I cannot support institutions that kill and
       make war. I prefer going to jail over killing or being part of an institution that kills. I
       prefer to die than to kill.
                Furthermore, as preparation for war and the conduct of warfare are the defining
       principles of military service and training, I no longer consider my work as a physician
       congruent with active participation in any military organization. I am morally opposed to
       participation in military activities of any kind. My work as a physician is in direct
       opposition to the purpose of all armed forces and the prospect of my future employment
       as a physician in the Army Medical Corps is utterly incompatible with my beliefs
       regarding war, justice and God.
                Participating in the care of injured active service members, thereby speeding their
       recovery and return to active military operations, results in the functional equivalent of
       weaponizing human beings. Because war is inherently inaccurate, collateral injuries to
       noncombatants are inevitable; my future participation in the Army would result in a
       perversion of my training and work as a doctor. In the Army, my work to heal would
       result, however indirectly, in the infliction of unnecessary wounds and loss of life. I
       cannot in good conscience justify these results, and will not voluntarily participate in
       them. . . .
                ....
                . . . As a physician now morally opposed to killing and war, my separation from
       the U.S. Army is essential to my ability to live life and face death with a clear conscience.
       I cannot willfully undertake any actions that will violate my conscience and deeply held
       moral, religious, and ethical beliefs. I am no soldier; and I am no longer a physician who
       will work for an institution of war.

Joint Appendix (“J.A.”) 182-83.


       1
         These excerpts are reproduced exactly as they appear in the Record, without any
corrections.

                                                 4
       Responding to a request regarding how his beliefs changed or developed, including what

sources and training had caused the change, Watson stated:

                Over the past eight plus years of my medical training, more than seven years since
       the signing of my contract with the Army, the single unifying theme of all my academic
       and professional endeavors has been the improvement of individuals’ health and well-
       being. The world and I both have since changed significantly from when I first entered
       this contractual relationship with the U.S. Army. As a form of retaliation and under the
       pretense of national security, the United States military has invaded and occupied a
       foreign country in an unprecedented pre-emptive war and I have become a doctor who
       now views war as an unacceptable lapse of reason, the ultimate act of futility and an
       entirely shameful human endeavor.
                The tragedy of September 11, 2001 and our subsequent response in Afghanistan
       and Iraq have been profound catalysts for introspection, and constitute a radical turning
       point in my life. These ongoing events have led me to reconsider many of my views on
       life, God, religion, government, politics, and ultimately my role as a human being here
       and now on this small planet.
                We live in a radically different world than we did before September 11, 2001 and
       our response with wars in Afghanistan and Iraq, and I am a changed person as a result.
       These ongoing wars, and the mass death and destruction resulting from them, have led me
       to more fully comprehend the immorality, cruelty and arbitrariness of violence in general,
       and particularly the futility of violent retaliation. They have led me to detest violence and
       reject it completely. These events, for me personally and my generation, are comparable
       to the massive loss of human life inflicted during the Vietnam War and its profound
       effect on the moral, ethical, and political beliefs of millions of young people at that time.
                A significant part of my response to these horrific events was to learn more about
       violence, the causes of violence, and alternatives to violence. They also caused me to
       search deeply within myself and to question my beliefs about life, death, warfare,
       violence and God.

J.A. 183-84.

       Watson went on to explain the sources of non-violence he had studied, including Dr.

Martin Luther King Jr., Mohandas Gandhi, the Dalai Lama, and others. He quoted from the

Christian Bible, the Qur’an, the Rig Veda, and Dr. King. Watson commented that Eastern

philosophies and writers, from Hinduism and Gandhi to Islam, Buddha, Confucius, and Lao-Tse,

were also a source of great inspiration. According to Watson, in all of those sources, there was



                                                 5
no suggestion that war or killing was an answer or a solution. Instead,

       the use of violence is strikingly and consistently discredited as morally abject and
       spiritually void. Granted my study of the worlds great religions is relatively still in its
       infancy, but those leaders of men most widely admired and revered today overwhelmingly
       are not history’s warmonger’s but it’s peacemakers. I choose to stand on the side of the
       peacemakers and will therefore not wear a military uniform ever again.

J.A. 185.

       In conclusion, Watson explained that in addition to taking the time to read the Bible and

research other religious texts, he joined and participated in peace organizations and marched in

New York and Washington to stop the war in Iraq.

       . . . I do now know that warfare is immoral, unnecessary, and completely incompatible
       with my purpose in life. The military science of exerting violent force against another
       should be beneath us by now, an abominable and wretched last resort representing
       nothing more than a failure of reason and morality -- the unique qualities which most
       exemplify what it means to be human. With the overwhelming abundance of wealth in
       the world today, there are no rational arguments for war and I, as a being of freewill,
       refuse to participate in its practice at any level.

J.A. 186.

       The next question required an explanation of when Watson’s beliefs became

incompatible with military service. Watson stated that his decision began to take form in late

2004 and crystallized by early Summer 2005.

       Asked about the circumstances in which Watson believed the use of force was

permissible, he responded:

               The use of violent force and warfare in the name of defense can quickly become a
       slippery slope leading to unnecessary harm and war for the sake of mindless revenge. I
       am not however a strict pacifist. I would forcibly defend my loved ones and myself
       against physical attack if need be, but not to inflict harm or extract retribution.

J.A. 186. Further, Watson explained that while he had no objections to the civilian police force,



                                                6
he was morally opposed to the death penalty under any circumstances.

       To a question asking what in Watson’s life conspicuously demonstrated the consistency

and depth of his beliefs, Watson responded that he set aside time each day for reflection (what

others might call meditation and prayer), during which he committed himself to the goal of

having his deeds express humble, selfless love and goodwill. He also viewed his application as a

       conspicuous act of selflessness and morally sound goodwill. I make my request for
       conscientious objector status, solemnly and with full understanding of the potential
       consequences I am opening myself to. I understand I may forfeit all future benefits from
       the Veterans Administration. I understand I will be required to remit all costs incurred by
       the US Army for my medical training. I understand that the relationships with my family
       and friends will continue to be tested because of my decision. I understand that I may be
       stigmatized by society at large for the rest of my life. I understand that I may be forced to
       choose between being a soldier and going to prison. And I certainly understand that
       being a military doctor for a few years is a far easier and more practical solution to this
       situation.
               Regardless, these consequences are outweighed by the prospect of the use of my
       skill and any of my effort in participation with an organization that is directly opposed to
       my beliefs. No matter the difficulties this decision may bring, I will not voluntarily work
       for the U.S. Army, nor any other branch of the United States military. Affiliating myself
       and my work as a physician with any institution of war is morally unacceptable to me and
       I refuse to do so simply to avoid personal hardships.

J.A. 188-89.

       Finally, in response to a question regarding how his daily life and future plans had

changed as a result of his beliefs, Watson stated that his goal to lead a life based on love and

goodwill had made him more introspective, more curious and more questioning. “I now think

much more about how my individual choices, actions and inactions, may impact others and while

this has made me more courteous, polite, solemn and quiet, it has also made me more

questioning, skeptical, demanding and resolute.” J.A. 189. Watson described that he had

participated in a march on Washington D.C. organized by United for Peace and Justice and Act



                                                  7
Now to Stop War and End Racism, and joined Physicians for Social Responsibility, an

organization focused on nuclear disarmament, gun control, and environmental issues. His

professional goals changed as well--he decided to pursue a career in oncology imaging and

intervention, a psychologically and physically demanding area of radiology in which he hoped to

fulfill his responsibility to help others. Watson also explained that he would strive to teach his

son religious tolerance, and would expose him, at an early age, to the heroes it had taken him his

entire life to discover. Watson then included quotations from those heroes: Dr. King, Gandhi,

Jesus Christ, Buddha, Krishna, the Dalai Lama and Lao-Tse.

       Finally, Watson wrote:

       As an offer of good faith to serve my country and to honor the larger contract I entered
       into with the U.S. government in 1998, I would fulfill my active duty obligation attending
       to the care of medically underserved populations throughout this country as a civilian
       physician via the United States Department of Health and Human Services Public Health
       and Indian Health Services, the Department of Veterans Affairs Health System or other
       institutions charged with the medical care of non-active duty military, civilian U.S.
       citizens.

J.A. 191.

       In addition to his written application, Watson submitted ten letters of support from family

members and colleagues. Because these letters are also vital to our consideration of whether

there was a basis in fact to support the DACORB’s decision, we include relevant excerpts here.

       George D. Watson, Timothy’s father, who served in the United States Army Reserve

from 1963-69, wrote that Timothy had always been

       a sincere and honest person . . . . However, his attitude toward the direction our country’s
       foreign policy is taking and his concerns about war and life-taking have been growing
       more intense. He now has a greater interest in the sanctity of life and is more vehement
       in his positions.
               Timothy’s decision has been a hard one to accept. My beliefs are not totally his

                                                 8
       and his beliefs are not totally mine, but I want him to do what he feels is right. I believe
       in my son’s honesty and sincerity and support him in whatever he deems correct.

J.A. 193.

       Timothy’s mother, Joyann Watson, wrote that she was “shocked, surprised, disappointed

[and] devastatingly frightened” by her son’s decision.

       I’m shocked to know my sons’ objections are where they are now, after 9/11. I did not
       know he was marching for/or against anything in Washington, D.C. What I do know is
       this. I do know my son is an honest, and sincerely, thoughtful person. I have no doubt
       that his feelings about war are true . . . . And, when he said to me, this is his decision,
       there is no doubt in my mind that it is true.

J.A. 194-95.

       Timothy’s wife, Dr. Sharon E. Watson, explained

               My family has always welcomed the addition of my husband to the family. I
       know that they were happy with the idea of my marrying a good man, a future doctor
       nonetheless, but they also admired Timothy’s position as a future military officer. My
       father is a proud Korean War veteran, who has fond memories and stories of his service
       in the Army. My father’s brother served in Vietnam and my father’s uncle is Eugene
       Carroll – former rear admiral of the Navy (retired, now deceased). Predictably, the topic
       of Timothy’s commitment to the Army invariable comes up when we get together with
       my father and it is undeniable the excitement and pride that my father has had in regards
       to our family’s military service. Needless to say, Timothy’s decision has not been looked
       on favorably by our family.
               I know my husband regrets the tremendous moral conflict he is now confronted
       with, as we both had previously looked upon his military obligation with much
       excitement and pride. I also know that his conviction is strong, sincere, and deeply held,
       despite the unease this decision has meant for our interactions with our families and the
       potential for future complications it may mean for me and our son. . . .
               Timothy, I can assure you, did not reach the decision to apply for discharge as a
       conscientious objector quickly or lightly, but approached it like every other important
       decision in his life, with rigorous caution and careful, objective study. My husband, for
       better or worse, is an idealist who strives for perfection in practically everything he does.
       He, more than most, also sees the world as it should be and strives to be a positive force
       towards that goal. His decision to pursue conscientious objector status represents yet
       another example, albeit likely the most controversial and striking example, of his
       consistent unwillingness to participate with activities he deems improper, inaccurate or
       immoral.

                                                 9
                 . . . I have seen his beliefs about killing and warfare change, and I believe that he
         is at peace now with his decision. . . .
                 Our families’ responses to Timothy’s decision have been less than enthusiastic, to
         put it mildly. Still, Timothy will do what he believes he must, regardless of the
         consequences. That simply is the type of person that he is.

J.A. 196-97.

         Watson also included letters from seven supervisors and colleagues. Dr. Ira L. Resnick

wrote:

         While the majority of the staff tended to support the country’s military positions
         following the 9/11 attacks, Tim questioned the motives and rationalizations of the
         government, particularly as pertaining to the war in Iraq. During these discussions over
         the course of the past several years, Tim has increasingly argued passionately against the
         single-minded use of force over diplomatic means to resolve our international disputes
         and the futility of war.

J.A. 198.

         According to Dr. Peter Nardi,

         Tim is an intellectually deep thinker with strong moral convictions. . . . Over the years I
         have known him, we had many discussions about his military commitment. Applying for
         conscientious objector status is not an easy thing to do, and I know Tim has searched
         deep within himself before coming to this decision. As to the question of his sincerity let
         there be no doubt this is a quality he has plenty of.

J.A. 200.

         In Dr. Robert F. Leonardo’s view, Watson’s decision to apply for conscientious objector

status was not an easy one.

         [Tim’s] military involvement would create a true moral and ethical struggle. In fact, the
         word struggle is especially appropriate because, for a long time, I believe Tim did try to
         figure out a way to fulfill his obligations while maintaining his moral sense of self.
         However, as time progressed, military actions and strategy, whether in Afghanistan or
         Iraq, have made this increasingly difficult and led to the conclusion that to become a
         conscientious objector was the only way to remain true to himself. . . . While this has
         created a considerable amount of psychological stress in the past as well as potential
         financial stress in the future, I feel it is the right decision for him based upon my personal
         knowledge of both Tim and his beliefs.

                                                   10
J.A. 201.

       Dr. Belur S. Chandramouly wrote that Watson was “very concerned that America is

changing into a country very different from the one he grew up and believes in,” and “truly

believes in peace, harmony and non violence for America and rest of the world.” J.A. 202. Dr.

Christopher Coppa commented that if he had to characterize Dr. Watson, he would call him

“ethically and politically unwavering,” “morally responsible,” and “well-versed.”

       [P]olitical discussions [about the aftermath of 9/11] run rampant amongst us as residents.
       At the center of many of these discussions is Dr. Watson. As long as I have known him,
       his response to U.S. military action post-9/11 has been fixed. He questions the utilitity of
       preemptive strikes as a mechanism for protecting a country, and deems the destruction
       and casualties resulting from war as morally detestable. Could the defense strategy of the
       U.S. following 9/11 have served as an impetus for, or contributed to, Dr. Watson’s firm
       objection to participation in war? I definitely think so.

J.A. 203.

       Dr. Daniel Resnick wrote

               I have only known Timothy for 2.5 years; however, in that time I have witnessed
       his constant ruminations about the prospect of his responsibility to serve in the Military. I
       have witnessed some of his ethical struggle, which often seemed intense, as he strove to
       digest the ever-changing political climate and come up with an ethical framework for how
       he could serve in good conscience without betraying his sincere beliefs.
               . . . I am of the strongest opinion that his current desire to relieve himself of his
       Military responsibility is a deep felt ethically based decision that has been undertaken
       with the utmost sincerity. While it would be easier to fulfill his Military responsibility, I
       truly believe that Timothy’s decision is based on his strong moral character which
       persuades him to follow what he believes is just, despite personal hardships.

J.A. 205-06.

       According to Mr. Joseph Columbo

       Dr. Watson says war that seeks to install democracy is as morally wrong as war to install
       communism. He believes such wars do not justify the loss of our soldiers, or the innocent
       lives taken by collateral damage. Dr. Watson deeply feels that the war in Iraq is an
       immoral response to the attacks of 911.

                                                11
       ....
       . . . Dr. Watson cannot morally take part in this war because he believes all wars to be
       unnecessary.
       ....
       . . . [Dr. Watson] has clearly and constantly expressed deeply held moral beliefs against
       all war.

J.A. 208-10.

       On July 6, 2006, pursuant to Army regulations, Watson was interviewed by a military

chaplain and a psychiatrist. The chaplain indicated that he “might be convinced of [Watson’s]

sincerity and depth of conviction if his view on the sanctity of human life included being asked to

be removed from an abortion procedure or if given other examples of how his position has

affected other aspects of his life or medical decision.”2 J.A. 156.

       The Army then appointed an investigating officer, Colonel Clinton R. O’Neill III. On

July 12, 2006, Colonel O’Neill held an informal hearing at which Watson and his counsel were

present. There is no transcript of the hearing,3 but Colonel O’Neill prepared a written report

summarizing Watson’s testimony as follows:

       Q:      Would you fight in any war in any form?
       A:      No.
       Q:      Would you abolish the Army?
       A:      It is not my personal goal. However, the world would be better off without all


       2
         Pursuant to Army Regulation 600-43, ¶ 2-3(h), no recommendation for approval or
disapproval was made by the Chaplain.
       3
          Pursuant to Army Regulation 600-43, ¶ 2-5(j), a verbatim record of the hearing is not
required. “In the absence of a verbatim record, the investigating officer will summarize the
testimony of witnesses. The investigating officer will permit the applicant or counsel to examine
the summaries and note, for the record, the differences with the investigating officer’s summary.
Copies of statements and other documents received in evidence will be made a part of the
hearing record. The investigating officer will authenticate the hearing record. The investigating
officer’s version is final as to the record of the testimony of the witnesses.” See also Department
of Defense Instruction (“DoDI”) 1300.06 ¶ 7.4.2.4.

                                                 12
               armies.
       ....
       Q:      What exactly are your beliefs?
       A:      . . . . my beliefs . . . are that human life is a gift and we are charged with the
               responsibility of honoring that gift. And to do so we must make every effort to
               ensure we save, protect, and uphold every human life.
       ....
       Q:      When did these beliefs become fixed in your mind, and you realized you were a
               [conscientious objector]?
       A:      Sometime in late 2004 my beliefs became fixed when our efforts in Fallujah came
               to light and I had an increasing concern that our approach in Iraq and Afghanistan
               was unfounded. I remember the picture of a soldier shooting an unarmed Iraqi at
               close range crying out. This really shook me and prompted me to investigate what
               we were doing and what got us into this situation and quest. My personal
               awakening of this and future missions peculated in early 2005, which led to on-
               line organizations that made more sense to me. Sometime in the late or early
               summer of 2005, I was uncomfortable with our part in the current situation. I
               discussed this with friends who were supportive and family members who were
               unhappy with this decision. My friends suggested fraudulent approaches such as
               using homosexuality or using my position as a physician to process a disability to
               get out of the Army. This made no sense. I broke out my contract specifically . . .
               concerning resignation as a [conscientious objector]. . . .
       ....
       Q:      You have stated that the tragedy of Sept 11, 2001, and our government’s response
               in Afghanistan and Iraq was a turning point for you . . . Yet it was in 2001 that
               you requested and received a medical residency deferment . . . and you did not
               submit your [application] until January 2006? Comment.
       A:      . . . After September 2001, I had no qualms with Afghanistan but was a little
               uneasy with the pre-emptive strike against Iraq in 2003. I did not have an
               epiphany at that time.

J.A. 149-51.

       In addition, Watson delivered the following opening statement:

               I am here today because of my belief in the sanctity of human life and the
       immorality of war. These beliefs developed after entering into my contractual
       relationship with the US Army . . . . Despite my patriotism, and perhaps because of it, my
       beliefs today are not compatible with the stated mission of the Army and I cannot in good
       faith and conscience participate in this institution of war.
               My decision to pursue discharge from the military as a conscientious objector did
       not come to me in an epiphany, but grew from a intractable unease about our country’s
       military response to September 11th 2001, and evolved into a relentless contempt and
       shame which has been continually fortified by the unending horrific results of this

                                                13
        country’s latest military endeavor, our war on terror, our Iraqi freedom.

J.A. 154.

        By memorandum dated July 12, 2006, Colonel O’Neill recommended that Watson be

classified as a conscientious objector and discharged from the Army “due to the extreme feelings

and views he has expressed both in writing and verbally expressing his strong anti war bias, and

refusal to treat combatant Soldiers.” J.A. 147. According to Colonel O’Neill, after the tragedy

of September 11, 2001 and the subsequent pre-emptive strikes in Afghanistan and Iraq, Watson

had an “Epiphany” and reevaluated his life, beliefs and morals. Watson was “against the U.S.

Army and all Armies,” and was “sincere in his moral and ethical beliefs. All evidence gathered

in the conduct of this investigation indicates that he is consistent in his beliefs and that he is

deeply convicted as to how he feels and conducts himself from day to day.” J.A. 147-48.

        Through counsel, Watson submitted a response to Colonel O’Neill’s report on July 18,

2006. The investigating officer’s report and the entire case record was then forwarded through

command channels for review and recommendations from four army officers. All four members

of Watson’s chain of command recommended disapproval of Watson’s application.

Collectively, six separate reasons were given for disapproval.4 First, Watson submitted his

application during the last year of his residency, as his active duty date was approaching.

Second, Watson’s moral rationale for conscientious objection was vague and insincere, and more

of a general personal philosophy than a code by which Watson lived his life. Third, Watson’s

assertion that he would not treat soldiers wounded in battle contradicted both his claim that he



        4
         Some of the reasons were relied upon by all four officers, whereas others were relied
upon by only one or two officers.

                                                  14
deeply believed in the sanctity of human life and the Hippocratic Oath. Fourth, Watson did not

demonstrate that his beliefs governed his actions in word and deed. Fifth, Watson’s primary or

true opposition was to the wars in Iraq and Afghanistan and our nation’s current policy. And

sixth, Watson’s application was well counseled and well written and closely traced the language

of prior conscientious objector opinions.

       On October 26, 2006, Watson submitted a rebuttal to these adverse recommendations.

The entire package was then forwarded to the DACORB, the sole decision-making authority for

applicants requesting discharge as conscientious objectors. See Army Reg. 600-43, ¶ 2-8a. On

December 5, 2006, by a 2-1 vote, the DACORB denied Watson’s application in a one-page

memorandum, explaining:

       After thorough examination of the Case Record, the DACORB determined that the
       applicant did not present convincing evidence . . . that the applicant’s stated beliefs
       warrant award of [conscientious objector] status. CPT Watson’s application is
       disapproved. Specifically, the board opined that:
       •       DACORB Staff Judge Advocate--Recommend Disapproval
               •      The applicant failed to demonstrate by clear and convincing evidence that
                      he has a firm, fixed and sincere objection to participation in war in any
                      form.
       •       DACORB Staff Chaplain--Recommend Approval
               •      I believe CPT Watson’s beliefs to be sincere and fixed. I recommend
                      approval of his request, although, he should be required to repay all
                      monies given him as part of his scholarship program.
       •       DACORB President--Recommend Disapproval
               •      The application is not convincing. I am not drawn to believe in the
                      applicant’s sincerity and find him to be disingenuous and the application
                      expedient.

J.A. 112. The DACORB offered no additional reasons for denying Watson’s application.

       On January 17, 2007, the Army ordered Watson to report for active duty to Winn Army

Community Hospital, a Department of Defense medical facility located at Fort Stewart in

Hinesville, Georgia. On January 24, 2007, Watson filed a petition for a writ of habeas corpus in

                                               15
the Eastern District of New York.

       By Opinion and Order dated April 10, 2007, the district court granted the petition. The

district court held that the DACORB’s denial of Watson’s application did not satisfy the

requirement that the reasons for disapproval be stated on the record. The district court then held,

in the alternative, that even if it were to accept the Army’s argument that the reasons stated by the

DACORB were adequate because of the explanations contained in the chain of command

recommendations, those recommendations revealed no basis in fact for the DACORB’s denial of

Watson’s application. Because there was no basis in fact to support the DACORB’s denial of

Watson’s application, the district court held that remand to the DACORB for an adequate

statement of reasons was unnecessary and granted the writ.

                                          DISCUSSION

       We review a district court’s grant of habeas relief de novo. Hemstreet v. Greiner, 491

F.3d 84, 89 (2d Cir. 2007). Where an enlisted army officer applies for discharge as a

conscientious objector and his application is denied, he may petition for a writ of habeas corpus

to obtain review of the decision. Hammond v. Lenfest, 398 F.2d 705, 712 (2d Cir. 1968).

Review is limited to whether there is a “basis in fact” to support the military’s decision. United

States ex rel. Foster v. Schlesinger, 520 F.2d 751, 755 (2d Cir. 1975).

I.     Remand to the DACORB For a Statement of Reasons

       Discharge of a voluntary enlistee for conscientious objection is a privilege granted by the

executive branch, not a constitutional right. Nurnberg v. Froehlke, 489 F.2d 843, 849 (2d Cir.

1973). Army regulations provide that the DACORB is the final decision maker on all

applications requesting discharge as a conscientious objector. See Army Reg. 600-43, ¶ 2-8a.


                                                 16
Pursuant to regulation, before the DACORB forwards a case in which it recommends disapproval

to Army Headquarters, the DACORB must furnish the applicant with “a copy of the disapproval

recommendation and the supporting reasons.” Id. ¶ 2-8d(1); see also id. ¶ 2-8d(3) (“If a

determination by [Army Headquarters] that the person’s request is disapproved [sic], the reasons

for this decision will be made a part of the record. It will be provided to the person through

command channels.”).

       In United States ex rel. Checkman v. Laird, 469 F.2d 773 (2d Cir. 1972), we held that

       When there is a requirement of law that reasons be stated by executive officials or
       administrative agencies responsible for decisions, there is an implicit corollary that the
       decision must stand or fall on the basis of the reasons stated. This is a general doctrine of
       administrative law. . . . Otherwise a court, if it sustains a decision by recourse to reasons
       outside those specified, opens the door to an improper substituting of the court’s
       judgment and evaluation of evidence in place of that of the agency (here the [DACORB])
       . . . with responsibility. The court’s judgment, its reasons and approaches, may not be
       acceptable to and may even have been discredited by the administrative officials
       responsible.

Id. at 780-81 (internal citations and quotations marks omitted). We recognized in Checkman that

it “is not the function of [a] court to search the record for some basis to affirm the Army’s

decision when the reasons given therefor are inadequate.” Id. at 780 n.10 (internal quotations

marks omitted). The requirement that the DACORB provide a statement of reasons for its

decision is not satisfied by “mere conclusory statements of insincerity,” United States v. Stewart,

478 F.2d 106, 113 (2d Cir. 1973), or by “a bare recitation . . . of the ultimate statutory criteria,”

Checkman, 469 F.2d at 787. Instead, “[t]he facts or factors relied upon by the board must be

stated.” Stewart, 478 F.2d at 113; see also Checkman, 469 F.2d at 781 (The DACORB must

“identify, and be reviewed on the basis of the identification of, the salient underlying

considerations and type of evidence relied on, for example letters from associates, reports of


                                                  17
personal demeanor, and lateness in filing an application.”).

       On appeal, the Army does not challenge the district court’s determination that the

DACORB’s statement of reasons for denying Watson’s application for discharge were deficient

as a matter of law. Instead, it argues that the district court erred in “conduct[ing] its own

independent review of the record to determine what conclusion, in the court’s view, should be

drawn from the evidence” rather than remanding to the DACORB to provide an adequate

statement of reasons. See Appellant’s Br. 13.

       When an agency has provided an insufficient explanation for its decision, “the

appropriate course for a reviewing court ordinarily is to remand the case to the agency.” Ward v.

Brown, 22 F.3d 516, 522 (2d Cir. 1994); see also Fla. Power & Light Co. v. Lorion, 470 U.S.

729, 744 (1985) (“[I]f the reviewing court simply cannot evaluate the challenged agency action

on the basis of the record before it, the proper course, except in rare circumstances, is to remand

to the agency for additional investigation or explanation.”); SEC v. Chenery Corp., 332 U.S.

194, 196 (1947) (“[A] reviewing court, in dealing with a determination or judgment which an

administrative agency alone is authorized to make, must judge the propriety of such action solely

by the grounds invoked by the agency. If those grounds are inadequate or improper, the court is

powerless to affirm the administrative action by substituting what it considers to be a more

adequate or proper basis. . . . [There is] an important corollary of the foregoing rule. If the

administrative action is to be tested by the basis upon which it purports to rest, that basis must be

set forth with such clarity as to be understandable.”).

       Thus, in the ordinary course, where the DACORB has failed to provide an adequate

statement of reasons to explain its decision, the district court should remand to the DACORB for


                                                 18
a sufficient statement of reasons. See United States ex rel. Coates v. Laird, 494 F.2d 709, 712

(4th Cir. 1974). However, remand to the DACORB is not necessary if remand would be futile.

See, e.g., Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 630 (2d Cir. 2008) (plaintiffs not

entitled to administrative remand where remand would be futile). If there is no basis in fact to

support the DACORB’s decision that Watson did not show, by clear and convincing evidence, a

firm, fixed and sincere objection to participation in war in any form by reason of religious

training or belief, then remand would be futile, and is thus not required. See Coates, 494 F.2d at

712 (remand is proper unless the record shows there is no basis in fact for denial of the

application on any valid ground); see also George Hyman Constr. Co. v. Brooks, 963 F.2d 1532,

1539 (D.C. Cir. 1992) (remand to the agency for further statement of reasons would be futile

where “only one disposition is possible as a matter of law”).

       The Army conceded as much at oral argument. Oral Argument Tr. 8-9. To the extent

that the Army argues that the futility inquiry “would require a court, as a matter of course, to

substitute its own independent weighing of the evidence before remanding the matter to the

agency for its assessment,” and therefore is “incompatible with the ordinary remand rule and

basic principles of administrative law,” see Appellant’s Br. 23 n.10, we respectfully disagree.

Allowing the district court to review the record to determine whether there is a basis in fact for

the DACORB’s denial of a conscientious objector application would not require the court to

substitute its own independent weighing of the evidence on a question the agency has not

reached.5 First, the DACORB has reached the question once it has denied the application. The


       5
         The Army’s reliance on INS v. Ventura, 537 U.S. 12 (2002), and Gonzales v. Thomas,
547 U.S. 183 (2006), is similarly misplaced. In INS v. Ventura, the BIA determined that any
persecution the petitioner faced in Guatemala was not on account of political opinion. The Ninth

                                                 19
agency has determined that the applicant has not established, by clear and convincing evidence,

that he has a firm, fixed and sincere objection to participation in war in any form by reason of

religious training and belief, albeit without sufficiently stating its reasons for that conclusion.

Second, the district court does not independently weigh any evidence. Rather, it merely

determines if there was any objective evidence to support the DACORB’s determination.

Indeed, in this case, despite the Army’s vigorous protestations to the contrary, the district court

did not conduct its own independent review of the record to determine whether it believed that

Watson’s application should have been granted or denied in the first instance. Instead, based on

the Army’s own argument before the district court that the DACORB’s rationale was readily

discernible in the chain of command recommendations, the district court examined each and

every reason stated and found that there was no objective fact to support denial of the application

on any valid ground.

       Therefore, we hold that where the DACORB does not provide an adequate statement of

the reasons for its denial of a conscientious objector application, a district court must remand to

the Army for a statement of reasons unless remand is plainly futile, for example, when the record

reveals there is no basis in fact to support the denial on any valid ground.

II.    Whether There Was a Basis in Fact for the DACORB’s Decision

       We now consider whether the district court erred in holding that there was no basis in fact


Circuit reversed. It then went on to decide an issue that the BIA had not considered -- whether
country conditions in Guatemala had changed. 537 U.S. at 13-14. The Supreme Court reversed,
holding that the question was for the BIA to consider in the first instance. Id. at 17. In this case,
there is no question that the DACORB did not address in the first instance and that the district
court reached out to decide. Instead, the DACORB plainly denied Watson’s application for
conscientious objector status and the district court then reviewed the record to determine whether
there was a basis in fact for that decision.

                                                  20
to support the DACORB’s decision in this case.

        A.      Regulatory Framework

        Army regulation defines conscientious objection as “[a] firm, fixed and sincere objection

to participation in war in any form or the bearing of arms, because of religious training and

belief” and defines religious training and belief to include “deeply held moral or ethical belief[s]”

even if the applicant himself characterizes them as non-religious. Army Reg. 600-43, Glossary,

Section II, Terms; see also Gillette v. United States, 401 U.S. 437, 443 (1971) (objection must be

to participation in war in any form); Welsh v. United States, 398 U.S. 333, 343-44 (1970)

(objection must be based on “religious training and belief,” including beliefs that are ethically or

morally derived); Witmer v. United States, 348 U.S. 375, 381-82 (1955) (objection must be

sincere). Religious training and belief does not encompass “a belief that rests solely upon

consideration of policy, pragmatism, expediency, or political views.” Army Reg. 600-43,

Glossary, Section II, Terms. Further, “[a] person who desires to choose the war in which he or

she will participate is not a conscientious objector under the regulation. His or her objection

must be to all wars rather than a specific war.” Id.

        The burden of establishing a claim of conscientious objection is on the applicant, who

must establish that he falls within the regulatory criteria discussed above by clear and convincing

evidence. Army Reg. 600-43, ¶ 1-5c. Relevant factors include “whether ethical or moral

convictions were gained through training, study, contemplation, or other activity comparable in

rigor and dedication to the processes by which traditional religious convictions are formulated.”

Id. ¶ 1-5a(5)(b).

        B.      Basis in Fact Standard


                                                 21
       Pursuant to Department of Defense regulation, discharge for conscientious objection is

“discretionary with the Military Department concerned, based on a judgment of the facts and

circumstances in the case.” Department of Defense Instruction ¶ 4.1. The final determination is

subject to limited review in federal court for whether there is a “basis in fact” to support the

military’s decision. Foster, 520 F.2d at 755.

       “The basis in fact test is satisfied if there is objective evidence, even though not

preponderant or substantial, to support the finding in question.” Id. (internal quotation marks

omitted). The standard of review is thus “severely limited,” Hammond, 398 F.2d at 716, and has

been called the “narrowest [review] known to the law,” United States v. Corliss, 280 F.2d 808,

810 (2d Cir. 1960). In determining whether there is a basis in fact to support a decision, we do

not substitute our own judgment for that of the military, and do not weigh the evidence to

determine whether the decision was justified. See Aguayo v. Harvey, 476 F.3d 971, 977-78 (D.C.

Cir. 2007); Estep v. United States, 327 U.S. 114, 122-23 (1946). Instead, the military’s decision,

made in conformity with the regulations, is “final even though [it] may be erroneous.” Estep,

327 U.S. at 122.

       Nonetheless, as the First Circuit recently explained:

       [a]lthough this standard of review is a narrow one, it is not toothless. A basis in fact will
       not find support in mere disbelief or surmise as to the applicant’s motivation. Rather, the
       government must show some hard, reliable, provable facts which would provide a basis
       for disbelieving the applicant’s sincerity, or it must show something concrete in the
       record which substantially blurs the picture painted by the applicant. The DACORB’s
       reasons for its decision must be grounded in logic and a mere suspicion is an inadequate
       basis in fact.

Hanna v. Sec’y of the Army, 513 F.3d 4, 12 (1st Cir. 2008) (internal quotation marks and

citations omitted). This comports with our decision in Checkman, where we held that the


                                                 22
DACORB must “predicate any finding of insincerity upon objective evidence affording a rational

basis for the Board’s refusal to accept the validity of the applicant’s claims. . . . What is required

is the kind of evidence that substantially blurs the picture painted by the applicant.” 469 F.2d at

778 (internal quotation marks and brackets omitted). While the evidence in the record, “need not

be as comprehensive as substantial evidence, . . . it cannot be a mere scintilla.” Id. at 787

(internal quotation marks omitted).

       Finally, the requirement that there be a “basis in fact” in objective evidence to support the

DACORB’s decision “is one that is satisfied whether or not that basis is set forth in the formal

opinion of the [DACORB], so long as it appears in the record.” Id.

       C.      Application of the Basis in Fact Standard to this Case

       On appeal, the Army argues that there are four bases in fact to support the denial of

Watson’s application.6 First, the timing of Watson’s application, as his residency was ending and

active duty was approaching, “indicates that his professed belief was merely expedient, rather

than sincerely held.” Appellant’s Br. 30. Second, the application and supporting materials make

clear that Watson does not truly oppose war in all forms, but is specifically opposed to the wars

in Iraq and Afghanistan. Third, Watson’s application “explains the development of [his]

conscientious objection by what can reasonably be characterized as a grab-bag of references to

various political and religious figures.” Appellant’s Br. 37. Fourth, Watson purportedly delayed

between the time his conscientious objector views crystallized in the early summer of 2005 and


       6
         The Army explicitly abandons others reasons suggested by the officers in Watson’s
chain of command and by the Chaplain who interviewed Watson in this case. However, because
remand to the DACORB for an adequate statement of reasons would not be futile if there was
any basis in fact that appeared in the record, in the interest of thoroughness, we address these
possible reasons on the merits below.

                                                  23
the time his application for discharge as a conscientious objector was initially filed, in January

2006.7

         As to the timing of Dr. Watson’s application, when he submitted his application for

discharge as a conscientious objector, Watson was in the last year of his residency, but had not

yet received orders to report for active duty. Moreover, the timing of an application alone is

never a sufficient ground for disapproval of an application. Army Reg. 600-43, ¶ 1-5a(5)(c); see

also Ferrand v. Seamans, 488 F.2d 1386, 1390 (2d Cir. 1973).

         As to Watson’s true opposition being to the wars in Iraq and Afghanistan and our current

national policy rather than to war in any form, the Army officers in Watson’s chain of command

pointed to Watson’s written application, his testimony and opening statement before Colonel

O’Neill, and the ten letters submitted on his behalf. Two officers also focused on the fact that the

peace march in Washington D.C. in which Watson participated was “specifically focused on

opposition to the war in Iraq as opposed to all wars.” J.A. 139; see also Appellant’s Br. 31-37.

         Pursuant to Army regulation, “[a] person who desires to choose the war in which he or

she will participate is not a conscientious objector under the regulation. His or her objection

must be to all wars rather than a specific war.” Army Reg. 600-43, Glossary, Section II, Terms.

Watson’s written application and the ten supporting letters submitted on his behalf indicate that

September 11, 2001, and America’s subsequent wars in Afghanistan and Iraq, were for Watson

profound catalysts for introspection and radical turning points in his life, which caused him to

reconsider his views on life, God, and religion, and come to conscientious objection. The


         7
        This was first suggested as a possible basis in fact at oral argument. Therefore, it was
arguably waived. See Design Strategy, Inc. v. Davis, 469 F.3d 284, 300 (2d Cir. 2006).
However, for the reasons stated in footnote 6, supra, we address this basis on the merits below.

                                                 24
application and supporting letters do not provide any objective support for the view that

Watson’s introspection led him only to oppose the wars in Iraq and Afghanistan. Neither does

the fact that Watson marched, in September 2005, to stop the war in Iraq. Opposing the war in

Iraq is obviously not inconsistent with opposing all war. See, e.g., United States ex. rel. Lehman

v. Laird, 430 F.2d 96, 99 (4th Cir. 1970); see also Army Reg. 600-43, ¶ 1-5a(3) (“Applicants

who are otherwise eligible for conscientious objector status may not be denied that status simply

because of their views on the nation’s domestic or foreign policies.”).

       Finally, Watson’s testimony before Colonel O’Neill does not substantially blur the picture

painted by Watson, that his discomfort with our country’s policies in Iraq and Afghanistan was a

profound catalyst for introspection that led him to oppose all violence and war. Indeed, after

conducting the hearing, Colonel O’Neill concluded that after the tragedy of September 11, 2001,

and our military strikes in Afghanistan and Iraq, Watson had an epiphany, reevaluated his life,

his beliefs, and his morals, and became opposed to all armies. “[G]reat weight must be accorded

to favorable observations and recommendations of sincerity submitted by officers who have,

pursuant to regulation, personally interviewed a conscientious objector applicant.” Ferrand, 488

F.2d at 1390. Therefore, Watson’s testimony at the hearing before Colonel O’Neill does not

constitute “objective evidence affording a rational basis for the [DACORB’s] refusal to accept

the validity of [Watson’s] claims.” Checkman, 469 F.2d at 778.

       As to the “grab-bag” argument, according to the Army, Watson’s application:

       is punctuated throughout by block quotes from various figures that seem to have little or
       no relevance to the subject of the application. Watson’s “kitchen sink” approach creates
       the appearance that he appealed to a smorgasbord of sources in the hopes that at least one
       of his claimed sources of inspiration would find resonance with the Board.

Appellant’s Br. 37-38. Any fair reading of the application does not support this view. In

                                                25
response to a question on the application form asking for what sources and training had caused

the development of Watson’s conscientious objector beliefs, Watson cited to or quoted from Dr.

King, Gandhi, the Dalai Lama, the Christian Bible, the Qur’an, Hinduism, Islam, Buddha,

Confucius and Lao-Tse. These quotations were relevant to the question at hand. Then, in

response to a question regarding how his future plans had changed as a result of his beliefs,

Watson stated that he would strive to teach his son religious tolerance, and would expose his son,

at an early age, to the “heroes” it had taken him his entire life to discover. Watson then quoted

from those heroes: Dr. King, Gandhi, Jesus Christ, Buddha, Krishna, the Dalai Lama and Lao-

Tse. This does not constitute a basis in fact for denying his application.

       As to Watson’s purported delay between the time his conscientious objector views

crystallized in the early summer of 2005 and the time his application for discharge was initially

filed, in January 2006, this is not an objective fact to support the DACORB’s denial. Army

Regulation 600-43 instructs the investigating officer to “[q]uestion the sincerity of the applicant

if an applicant has delayed for a significant period of time after the crystallization of his or her

beliefs to submit an application.” Army Reg. 600-43, Appendix D-2(i) (emphasis added). The

six month period between the summer of 2005 and January 2006 is not a significant period of

time when the breadth and depth of the required application for discharge is taken into account.

       The regulations also provide: “[i]f it appears . . . that the applicant delayed his or her

application to complete a Government–sponsored educational program, this delay may be

grounds for questioning his sincerity.” Id. Appendix D-2(h); see also United States ex rel.

Donham v. Resor, 436 F.2d 751, 754 (2d Cir. 1971) (finding a basis in fact for denial of

conscientious objector application where the applicant, a student at West Point, waited until after


                                                  26
final examinations to file his application, even though he admitted that his beliefs against war

had crystallized several months earlier, because he feared that if he submitted his application

during the semester he would not be permitted to finish the school year, as during that time “he

continued to serve in an establishment and learn and teach things he then claimed to find

intolerable as a matter of conscience and basic conviction.”). In this case, Watson was not

participating in any Government sponsored educational program and certainly did not fear that he

would be removed from his civilian residency program if he filed an application for discharge

from the Army as a conscientious objector. Moreover, during the fall of 2005 Watson did not

serve in any establishment that he later “claimed to find intolerable as a matter of conscience.”

Donham, 436 F.2d at 754. Therefore, any purported delay during the fall of 2005 does not

constitute a concrete fact for disbelieving Watson’s sincerity.

       We now consider whether the remaining reasons and facts suggested by the Army officers

in Watson’s chain of command and by the military Chaplain who interviewed Watson, but

abandoned by the Army on appeal before this Court, can constitute a basis in fact for denial of

Watson’s application: (1) Watson’s assertion that he would not treat soldiers wounded in battle

contradicted his claim that he deeply believed in the sanctity of human life and the Hippocratic

Oath; (2) Watson did not demonstrate that his beliefs governed his actions in word and deed; (3)

Watson’s application was well counseled and well written and closely traced the language of

prior conscientious objector opinions; (4) Watson never asked to be removed from an abortion

procedure.

       First, Watson’s assertion that he would not treat soldiers wounded in battle did not

contradict either his belief in the sanctity of human life or the Hippocratic Oath. Watson did not


                                                 27
say that he believed that soldiers wounded in battle should not be treated or should be left to die,

only that he would leave the task of treating them to someone who was not opposed to war in any

form. Therefore, this assertion does not constitute a basis in fact for denial of Watson’s

application.

       Second, in his written application, Watson explained that as a result of his beliefs he had

become more introspective, curious, questioning and resolute; set aside time each day for

reflection; participated in a peace march in Washington D.C.; joined Physicians for Social

Responsibility; and decided to pursue a career in oncology imaging and intervention. He also

wrote that he would strive to teach his son religious tolerance and to introduce his son, while he

was still a child, to the thinkers that had such an enormous impact on Watson’s own life. None

of this constitutes evidence affording a rational basis for the Army to refuse to accept Watson’s

claimed beliefs.

       Third, the fact that Watson’s application was “well-counseled” is not an objective basis

for disbelieving his sincerity. “An applicant . . . is clearly entitled to be represented by counsel in

[conscientious objector] proceedings, and . . . it is impermissible to allow any negative inference

about an applicant’s sincerity to be drawn from his attempts to procure legal advice from

whatever source.” Goldstein v. Middendorf, 535 F.2d 1339, 1344 (1st Cir. 1976) (citation

omitted).

       Finally, as to the Chaplain’s suggestion that he would have been inclined to believe in

Watson’s sincerity had Watson asked to be removed from an abortion procedure, it is undisputed

that the Chaplain never actually asked Watson about his views on abortion.




                                                  28
        The record contains no basis in fact to support the denial of Watson’s application for

discharge as a conscientious objector. Therefore, we hold that remand to the DACORB for an

adequate statement of reasons would be futile.

                                         CONCLUSION

        Where the DACORB does not provide an adequate statement of the reasons for its denial

of a conscientious objector application, a district court must remand to the Army for an adequate

statement of reasons unless such remand would be utterly futile, as when the record reveals there

is no possible basis in fact to support the decision. Because in this case the record contains no

basis in fact for denial of the application on any valid ground, we affirm the judgment of the

district court.




                                                 29